 



Exhibit 10.27

MAXXAM Inc.
Amended and Restated
Non-Employee Director Stock Plan

[Form of]
RIGHTS AGREEMENT

      THIS RIGHTS AGREEMENT, dated as of ___________(the “Agreement”), is
between MAXXAM INC., a Delaware corporation (the “Company”), and ___________, a
non-employee director of the Company (the “Grantee”).

      In consideration of the mutual undertakings set forth in this Agreement,
the Company and the Grantee agree as follows:

      Section 1. Grant.

      1.1 The Company hereby grants as of the date of this Agreement pursuant to
the MAXXAM Inc. Amended and Restated Non-Employee Director Stock Plan (the
“Plan”) stock options (the “Options”) to the Grantee with respect to
___________shares of the Company’s Common Stock, $.50 par value (The Common
Stock”). Such Option shall have tandem stock appreciation rights (“SARs”) in
connection with the same number of shares of the Company’s Common Stock. The
Options and tandem SARs shall be collectively referred to hereinafter as the
“Rights.”

      1.2 The appreciation base per share of Common Stock covered by the Rights
is $___________, which was the fair market value per share of the Company’s
Common Stock on the date of this Agreement.

      Section 2. Exercisability.

      2.1 No portion of the Rights shall become exercisable prior to the first
anniversary of the date of this Agreement, except as otherwise provided in the
Plan.

      2.2 In accordance with Section 8 of the Plan, the Rights shall become
exercisable with respect to 25 percent of the shares of Common Stock initially
subject thereto on the first anniversary of the date of this Agreement, and with
respect to an additional 25 percent of such shares on each of the second, third
and fourth anniversaries of the date of this Agreement, so that all of the
Rights covered hereby shall become exercisable in full on such fourth
anniversary.

      2.3 The Rights may be partially exercised from time to time within the
percentage limitations on exercisability set forth in Section 8 of the Plan.

      2.4 The Rights shall expire and cease to be exercisable 10 years after the
date of this Agreement, or on such earlier date as may be provided for herein or
in accordance with the terms of the Plan.

1



--------------------------------------------------------------------------------



 



      Section 3. Method of Exercise of Options.

      3.1 The Option may be exercised only by the delivery of written notice to
the Secretary of the Company, together with payment of the Option Price for each
share of Common Stock to be received, together with payment of any taxes
required to be withheld by the Company. The notice shall state that the Optionee
has elected to exercise the Option and the number of whole shares of Common
Stock with respect to which the Option is being exercised. Method of delivery of
notice and payment and form of payment of the Option Price shall be in
accordance with Section 9 of the Plan. The exercise date shall be the date of
receipt of such notice.

      3.2 As promptly as practicable after receipt of such written notice of
exercise and payment for the shares underlying the Option being exercised, the
Company shall deliver to the Optionee stock certificates for the number of
shares with respect to which the Option has been so exercised, issued in the
Optionee’s name.

      Section 4. Method of Exercise of SARs.

      4.1 The SARs may be exercised only by the giving of written notice to the
Company, which notice shall state the election to exercise, the number of SARs
being exercised and the effective date of the exercise, which date may not be
prior to the date of such notice.

      4.2 The Company shall pay to the Grantee the amount due upon exercise of
any portion of the SARs as soon as practicable following any such exercise.

      Section 5. Notices.

      Any notice to be given to the Company hereunder shall be in writing and
shall be addressed to the Secretary of the Company, 1330 Post Oak Boulevard,
Suite 2000, Houston, Texas 77056-3058, or at such other address as the Company
may hereafter designate to the Grantee by notice as provided herein. Any notice
to be given to the Grantee hereunder shall be addressed to the Grantee at the
address set forth beneath the Grantee’s signature hereto or at such other
address as the Company uses for Grantee’s Board communications, or at such other
address as Grantee may hereafter designate to the Company by notice as provided
herein. Notices hereunder shall be deemed to have been duly given when
personally delivered or mailed by registered mail or certified mail to the party
entitled to receive the same.

      Section 6. Plan Incorporated.

      The rights and privileges of the Option granted hereby shall be subject to
all the terms and provisions of the Plan, which are incorporated herein by
reference and made a part hereof. Optionee is particularly directed to the
provisions of Section 8 of the Plan (relating to the exercisability of the
Option following termination as a director or death), Section 10
(transferability of options), and Section 15 of the Plan (generally relating to
adjustments to the number of shares of Common Stock covered by the Option upon
certain changes in capitalization). Any term defined in the Plan shall have the
same meaning in this Agreement. In the event of any conflict between the
provisions of this Agreement and the Plan, the provisions of the Plan shall
control.

2



--------------------------------------------------------------------------------



 



      Section 7. Duplicate Originals

      This Agreement is being executed in duplicate originals so that each party
may retain a signed original. Both original documents constitute a singular
agreement.

      Section 8. Successors and Assigns

      This Agreement shall be binding upon and inure to the benefit of the
parties hereto and the successors and assigns of the Company and, to the extent
set forth in Plan Section 11 and in this Agreement, the heirs and personal
representatives of the Grantee.

      IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

            MAXXAM INC.                

--------------------------------------------------------------------------------

    Secretary                 OPTIONEE                

--------------------------------------------------------------------------------

    [Name of Director]  

3